Per Curiam.
Defendant’s only assignment of error is that the court erred in overruling his motion for judgment of nonsuit.
The only evidence was that offered by the State, which included plenary evidence that defendant intentionally shot the deceased with a deadly weapon, to wit, a 32 pistol, and' thereby proxkmately caused his death; and, if the jury found the facts to be as this evidence tended to show, presumptions that the killing (1) was unlawful, and (2) was with malice, arose. S. v. Mangum, 245 N.C. 323, 96 S.E. 2d 39, and cases cited. Since this evidence was sufficient to warrant and support a verdict of guilty of murder in the second degree, defendant’s motion for judgment of nonsuit was properly overruled.
No error.